DETAILED ACTION
In application filed on 07/12/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 and 11/08/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments, see Page 7, filed on 01/10/2022, with respect to the 35 U.S.C. §112a rejections on Claims 1-3, 7, 15-16, and 18-19 have been fully considered and are persuasive. 
Applicant argues:
(Applicant submits that one skilled in the art would be able to understand the claimed invention from the description provided at least at paras. 0017-0018, 0034, 0042, and 0057 of the originally filed specification.
More particularly, the specification provides support for fluids (plural) separately stored in the first reservoir and the second reservoir, with "first" and "second" being used to differentiate between the different fluids or the same type of fluid, which is separately stored in the first reservoir, and the second reservoir as claimed. For example, para. 0017 provides that "fluid from the first reservoir and fluid from the second reservoir are mixed together in the channel." And, para. 0018 provides that a "sequence of mixing actions" may be controlled "to result in a fluid with a particular volume and/or composition." Para. 0034 further provides that "the fluids in first and second reservoirs 56 and 60 may be different fluids that (when combined) initiate a chemical reaction." Para. 0042 provides that different fluids may be synthesized by adding component fluids in a particular order. Further, para. 0057 provides that fluid from reservoir 404 and fluid from other reservoir 412 mix in the fluid channel)
Examiner submits that Applicant’s arguments with respect to Claims 1-3, 7, 15-16, and 18-19 has been considered and are persuasive.

Applicant’s arguments, see Page 7, filed on 01/10/2022, with respect to the 35 U.S.C. §112b rejections on Claims 3 and 8 have been fully considered and are persuasive. 
Applicant argues:
(Applicant respectfully traverses the rejection as electrical signals, provided by electrical devices, are well-known. Notwithstanding the traversal, and solely in the interest of facilitating compact prosecution, Applicant has amended claim 3, which is believed to render the § l 12(b) rejection of claim 3 moot. 
The Final Office Action further alleges that it is unclear how the structure of the fluid channel is the structures of both a first fluid channel and a second fluid channel, as recited by claim 8. Applicant submits that the claim language recites that the fluid channel is both a first channel and a second channel, such that the claim limitation is clearly recited. Notwithstanding the traversal, and solely in the interest of facilitating compact prosecution, Applicant has amended independent claim 8, which is believed to render the §112(b) rejection of claim 8 moot).
Examiner submits that Applicant’s arguments with respect to Claims 3 and 8 has been considered and are persuasive.


Applicant’s arguments, see Page 9, filed on 01/10/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-5 and 18-19 have been fully considered and are persuasive. 
Applicant argues:
(Applicant respectfully traverses the § 102 rejection of claims 1-5 and 18-19 as the '743 reference does not describe, nor teach or suggest, each and every claim limitation of independent claims 1 and 15, from which claims 2-5 and 18-19 depend…
Notwithstanding the traversal, and solely in the interest of facilitating compact prosecution, Applicant has amended independent claims 1 and 15 to recite that the fluid channel is disposed between the first and second reservoirs. In response to previously submitted and similar arguments, pages 5-6 of the Final Office Action provides helpful guidance of the current prior art rejections using annotated FIGs. 15, and 3-5 from the '743 reference. From Applicant's review, none of the cited to figures illustrate the fluid channel being in fluidic communication with the first and second reservoirs, the first and second fluids from the corresponding reservoirs mixing in the fluid channel, and the fluid channel being disposed between the first and second reservoirs, as now more clearly recited by the amended independent claims. By contrast, the alleged fluid channel as illustrated by the annotated FIG. 15 in the Final Office Action from the '743 reference is not disposed between the alleged first and second reservoirs)
Examiner submits that Applicant’s arguments with respect to Claims 1-5 and 18-19 has been considered and are persuasive.


Applicant’s arguments, see Page 11, filed on 01/10/2022, with respect to the 35 U.S.C. §103 rejections on Claims 6-17 and 20 have been fully considered and are persuasive. 
Applicant argues:
(Applicant respectfully traverses the §103 rejection of claim 6 as the '743 reference, alone or in combination with the '739 reference, does not teach or suggest each and every claim limitation of independent claim 1, from which claim 6 depends from. As described above, the '7 43 reference does not teach or suggest various claim limitations of independent claim 1, particularly as clarified by the amendment. The '739 reference is not cited for such a teaching, and does not cure the deficiencies of the '743 reference. Applicant further submits that the '739 reference does not teach or suggest that the fluid agitator comprises a piezoelectric device, as recited by dependent claim 6, which is disposed within a tube, as clarified by the amendment to independent claim 1…).

(Applicant traverses the § 103 rejections of claims 9 as the '743 reference, alone or in combination with the '285 reference, does not teach or suggest each and every claim limitation of independent claim 1, from which claims 9 depends from. As described above, the '7 43 reference does not teach or suggest various claim limitations of independent claim 1, particularly as clarified by the amendment. The '285 reference is not cited for such a teaching, and does not cure the deficiencies of the '743 reference. 
Examiner submits that Applicant’s arguments with respect to Claims 6-17 and 20 has been considered and are persuasive.

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Bohm (US20050217743A1) teaches an apparatus comprising:
a first microfluidic valve (Annotated Fig. 15,  Fig. 4 refs. 100, Triggerable passive valves) coupled between a first reservoir and a fluid channel (Annotated Fig. 15), the first microfluidic valve (Annotated Fig. 15, Fig. 4, refs. 100) comprising a first tube connected to the first reservoir and the fluid channel and a fluid agitator positioned within the first tube (Annotated Fig. 15), to break a meniscus formed at an air-fluid interface and release a first fluid from the first reservoir into the fluid channel in response to an electrical signal. This limitation “to break a meniscus formed at an air-fluid…”  is interpreted as a method of intended use given patentable weight to the extent Please see MPEP 2114(II) for further details; and
wherein, in response to the break of the meniscus, the fluid channel is in fluidic communication with the first reservoir and the second reservoir, and the first fluid from the first reservoir and a second fluid from the second reservoir mix in the fluid channel (Annotated Fig. 15). This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the flow of fluid in the structural embodiment of Bohm’s microfluidic circuit (Fig. 15). Please see MPEP 2114(II) for further details.
However, Bohm (US20050217743A1) does not teach or fairly suggests the combination and steps of the limitation:
a second microfluidic valve coupled between a second reservoir and the fluid channel,
wherein the fluid channel is disposed between the first reservoir and the second reservoir.






    PNG
    media_image1.png
    991
    1534
    media_image1.png
    Greyscale

Bohm, Annotated Fig.15

    PNG
    media_image2.png
    471
    720
    media_image2.png
    Greyscale

Bohm, Annotated Fig.3-5

a plurality of microfluidic valves (Annotated Fig. 15 , ‘first microfluidic valve and second microfluidic valve’; ‘Triggerable passive valves’); a plurality of respective reservoirs (Annotated Fig. 15)  and a fluid channel (Annotated Fig. 15 ‘first channel and ‘another channel’), a subset of the plurality of microfluidic valves (Annotated Fig. 15 , ‘first microfluidic valve and second microfluidic valve’; ‘Triggerable passive valves including passive valves’, Fig. 4, ref.100) comprising a tube connected to a corresponding reservoir of the plurality reservoirs and the fluid channel (Annotated Fig. 15) and  a fluid agitator (Annotated Fig. 15 , ref. 108 ‘pressuring device’ including Fig. 4, ref. 122, ‘electric heater’) to break (‘removal upon fluid flow’; Fig. 4, ref. 166) a meniscus (Annotated Fig. 15 ; Annotated Fig. 4 ) formed at an airfluid interface (Annotated Fig. 15 Annotated Fig. 4, ) and release fluid (Fig. 5, ref.110, ‘sample liquid’ flows according to direction ref. 168) from the corresponding reservoirs (Annotated Fig. 15 ; ‘first and second reservoir’; Fig. 4-5, ‘flow according to the arrow ref. 168)  in response to an electrical signal (Para 0035-0036; Figs, 4-5, the turning on and off Electrical heater (122)).The limitation “in response to the break…”is interpreted as a method of intended use given patentable weight to the extent of effecting the flow of fluid in the structural embodiment of the Bohm’s microfluidic circuit (Fig. 15). Please see MPEP 2114(II) for further details.
However, Bohm (US20050217743A1) does not teach or fairly suggests the combination and steps of the limitation:

wherein the fluid channel is disposed between the first reservoir and the second reservoir.
Lastly, regarding Claim 15, the closest prior art, Bohm (US20050217743A1) teaches an apparatus comprising: 
a first microfluidic valve (Annotated Fig. 15 ref. 100, ; Fig. 4, ref.100, ‘Triggerable passive valves’) coupled ( Annotated Fig. 15 )  between a first reservoir ( Annotated Fig. 15 )  and a fluid channel ( Annotated Fig. 15 ), the first microfluidic valve (Annotated Fig. 15 , ref. 100; Fig. 4, ref. 100) comprising a first tube connected to the first reservoir and the fluid channel and a first fluid agitator (Annotated Fig. 15 , ref. 108 ‘pressuring device’ including Fig. 4, ref. 122, ‘electric heater’) positioned within the first tube  to break a first meniscus (Annotated Fig. 15 ; Annotated Fig. 4 ; first valve includes the first meniscus’) formed at an air-fluid interface (Annotated Fig. 15 Annotated Fig. 4, )  and release a first fluid (Fig. 5, ref.110, ‘sample liquid’ flows according to direction ref. 168) from the first reservoir (Annotated Fig. 15  Fig. 4-5, ‘ flow according to the arrow ref. 168)  into the fluid channel (Annotated Fig. 15  Fig. 4-5, ‘ flow according to the arrow ref. 168)in response to a first electrical signal (Para 0035-0036; Figs, 4-5, the turning on and off Electrical heater (122)); the electric heater in the first fluid agitator has the first electric signal’;
The limitation “to break a first meniscus formed at an air-fluid interface and release fluid from the first reservoir into the fluid channel in response to the first Please see MPEP 2114(II) for further details; and
a second microfluidic valve (Annotated Fig. 15 ref. 100, ; Fig. 4, ref.100, ‘Triggerable passive valves’) coupled (Annotated Fig. 15) ; a second reservoir and a fluid channel ( Annotated Fig. 15 ), the second microfluidic valve (Annotated Fig. 15 , ref. 100; Fig. 4, ref. 100) comprising a second tube connected to the second reservoir and the fluid channel and a second fluid agitator (Annotated Fig. 15 , ref. 108 ‘pressuring device’ including Fig. 4, ref. 122, ‘electric heater’) to break a second meniscus (Annotated Fig. 15 ; Annotated Fig. 4 ; second valve includes the second meniscus’) formed at an air-fluid interface (Annotated Fig. 15 Annotated Fig. 4, )  and  release the second fluid (Fig. 5, ref.110, ‘sample liquid’ flows according to direction ref. 168) from the second reservoir (Annotated Fig. 15  Fig. 4-5, ‘ flow according to the arrow ref. 168)  into the fluid channel (Annotated Fig. 15  Fig. 4-5, ‘ flow according to the arrow ref. 168)in response to a second electrical signal (Para 0035-0036; Figs, 4-5, the turning on and off Electrical heater (122)); the electric heater in the second fluid agitator has the second electric signal’.
The limitation “ to break a second meniscus formed at an air-fluid interface and release fluid from the second reservoir into the fluid channel in response to the second Please see MPEP 2114(II) for further details; and
a controller (Para 0005, 0009, 0034, ‘controller connected to the electrical heater’; Claim 2, ‘a controller connected to said electrical heater’) that provides the first and the second electrical signals (Para 0005, 0009, 0034; Annotated Fig. 15 , ref. 108 ‘pressuring device’ including Fig. 4, ref. 122, ‘electric heater’; Para 0057-0058;  the electric signal is inherently taught  as the electric heater in turned on and off; First fluid agitator includes the first electric signal’ and ‘Second fluid agitator includes the second electric signal’);
wherein the fluid channel (Annotated Fig. 15) comprises a vent (Para 0039, Fig. 3-5, ref. 120, ‘vent’) that releases gas in the fluid channel to draw the first fluid and the second fluid from the first reservoir (Annotated Fig. 15) and the second reservoir (Annotated Fig. 15) into the fluid channel (Annotated Fig. 15). 
This limitation “releases gas present in the fluid channel to draw fluid from the first reservoir and the second reservoir into the fluid channel” is interpreted as a method of intended use given patentable weight to the extent of effecting the vent (120) to be open to the atmosphere at it may simply mechanical requirements for the system and to satisfy the condition where sample liquid 110 flows through fluid delivery channel 102 Please see MPEP 2114(II) for further details;
wherein, in response to the break of the meniscus, the fluid channel is in fluidic communication with the first reservoir and the second reservoir, and the first fluid from the first reservoir and a second fluid from the second reservoir mix in the fluid channel (Annotated Fig. 15). This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the flow of fluid in the structural embodiment of Bohm’s microfluidic circuit (Fig. 15). Please see MPEP 2114(II) for further details.
However, Bohm (US20050217743A1) does not teach or fairly suggests the combination and steps of the limitation:
a second microfluidic valve coupled between a second reservoir and a fluid channel.
wherein the fluid channel is disposed between the first reservoir and the second reservoir.
Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 10 and 15. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797